PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                    No. 20-2844
                   _____________

              MATTHEW S. BECKER,
                         Appellant

                          v.

  SECRETARY PENNSYLVANIA DEPARTMENT OF
 CORRECTIONS; THE DISTRICT ATTORNEY OF THE
COUNTY OF LANCASTER; THE ATTORNEY GENERAL
       OF THE STATE OF PENNSYLVANIA
                _____________

          Related to D.C. No. 5-19-cv-01032
               United States District Court
        for the Eastern District of Pennsylvania
      District Judge: Honorable Mark A. Kearney
                    _____________

            Argued on November 10, 2021

  Before: HARDIMAN, MATEY, and SCIRICA, Circuit
                     Judges

               (Filed: March 21, 2022)
Edward J. Rymsza, III [Argued]
Miele & Rymsza
125 East Third Street
Williamsport, PA 17701

       Counsel for Appellant

Heather L. Adams
Travis S. Anderson [Argued]
Lancaster County Office of District Attorney
50 North Duke Street
Lancaster, PA 17602

       Counsel for Appellees

                      ________________

                 OPINION OF THE COURT
                    ________________

HARDIMAN, Circuit Judge.

       Matthew Scott Becker seeks a certificate of
appealability (COA) to challenge the District Court’s order
denying his habeas petition. In 2013, a jury convicted Becker
of murder in the Lancaster County Court of Common Pleas.
After Becker’s direct and collateral appeals in state court were
unsuccessful, he petitioned for a writ of habeas corpus in
federal court. Applying the Antiterrorism and Effective Death
Penalty Act of 1996 (AEDPA), 28 U.S.C. § 2254, the District
Court deferred to the state trial court’s factual findings, denied
Becker’s habeas petition, and denied a COA. We do likewise.
When deference to state court rulings under AEDPA will apply




                                2
to the merits of a petitioner’s habeas claim, such deference
likewise applies to our decision whether to issue a COA under
28 U.S.C. § 2253(c). Because Becker cannot meet that
standard, we will deny his request for a COA and dismiss his
appeal for lack of jurisdiction.

                                I

        Under AEDPA, a COA may issue “only if the applicant
has made a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2). This requires a petitioner to
show that “reasonable jurists could debate whether (or, for that
matter, agree that) the petition should have been resolved in a
different manner or that the issues presented were adequate to
deserve encouragement to proceed further.” Miller-El v.
Cockrell, 537 U.S. 322, 336 (2003) (internal quotation marks
omitted) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)). At this stage, we limit our examination of the claim to
a “threshold inquiry into the underlying merit[s],” id. at 327;
we ask “only if the District Court’s decision was debatable,”
id. at 348.

       AEDPA requires federal courts to give due regard to
state court rulings. Where the state court has adjudicated the
merits of a petitioner’s habeas claims, federal habeas relief is
available only if the state court’s decision was (1) “contrary to,
or involved an unreasonable application of, clearly established
Federal law, as determined by the Supreme Court,” or (2)
“based on an unreasonable determination of the facts in light
of the evidence presented in the State court proceeding.” 28
U.S.C. § 2254(d). The statute does not state whether this
deferential standard applies only to the merits of a habeas claim
or also to the question of whether a COA should issue. See id.




                                3
       The Supreme Court in Miller-El did not explicitly
determine whether federal courts should apply § 2254
deference to state court decisions when deciding whether to
grant a petitioner’s request for a COA. See 537 U.S. at 336,
342; see also Dockins v. Hines, 374 F.3d 935, 937 (10th Cir.
2004) (noting that commentaries on Miller-El argue the
Supreme Court “left open” the question of whether § 2254
deference applies to the preliminary evaluation of a petitioner’s
request for a COA). But in a concurrence, Justice Scalia
observed that the Court’s opinion applies § 2254’s deferential
standard to COA decisions under § 2253(c). He explained that
“[t]he Court today imposes another additional requirement: A
circuit justice or judge must deny a COA, even when the
habeas petitioner has made a substantial showing that his
constitutional rights were violated, if all reasonable jurists
would conclude that a substantive provision of the federal
habeas statute bars relief.” Miller-El, 537 U.S. at 349–50
(Scalia, J., concurring). And the opinion of the Court suggested
that an appellate court’s COA determination under § 2253(c)
must account for AEDPA deference. Id. at 336 (“We look to
the District Court’s application of AEDPA to petitioner’s
constitutional claims and ask whether that resolution was
debatable amongst jurists of reason.”). The Court also
proceeded to incorporate § 2254 deference into its own COA
analysis: “At [the COA] stage, however, we only ask whether
the District Court’s application of AEDPA deference, as stated
in §§ 2254(d)(2) and (e)(1) . . . was debatable amongst jurists
of reason.” Id. at 341 (emphasis added).

      In Dockins, the Tenth Circuit held that Justice Scalia’s
concurrence in Miller-El correctly “characterized the majority
opinion as concluding that AEDPA deference is required for
COA decisions.” 374 F.3d at 937. We agree, based on both the




                               4
Supreme Court’s COA analysis in Miller-El and its lack of
disagreement with Justice Scalia’s characterization of the
Court’s opinion. Moreover, Supreme Court precedent after
Miller-El and Dockins support Justice Scalia’s view that
§ 2254 deference to state court decisions is incorporated into
our consideration of a petitioner’s COA request. See Tharpe v.
Sellers, 138 S. Ct. 545, 546 (2018) (per curiam) (holding that
the circuit court erred in failing to grant a COA where “jurists
of reason could debate whether [petitioner had] shown by clear
and convincing evidence that the state court’s factual
determination was wrong”); Buck v. Davis, 137 S. Ct. 759, 777
(2017) (framing the COA inquiry in terms of “whether a
reasonable jurist could conclude” that the petitioner would
prevail under the standard of review that would govern “during
a merits appeal”).

        Practical considerations noted by the Tenth Circuit in
Dockins also support this interpretation. See 374 F.3d at 937–
38 (outlining policy implications). If federal judges issued a
COA whenever a petitioner presented a constitutional claim
that was debatable on the merits under de novo review—but
where deference to state court findings would otherwise
require denial of a COA—appeals would proceed even when
AEDPA-mandated deference would plainly foreclose habeas
relief. We do not endorse such a futile exercise. As the Tenth
Circuit aptly noted, that approach would encourage federal
courts to comment on state cases that might have
erroneously—but not unreasonably—decided constitutional
questions. Id. at 937. “Any such statements of constitutional
principles would surely be dicta, and the idea that federal
courts ought to be in the business of ineffectually chastising
our colleagues on the state bench runs directly counter to the
principles of comity deeply embedded in our federal judicial




                               5
system.” Id. at 937–38. Applying AEDPA deference to the
COA decision avoids exercises in futility and respects comity.

        Becker counters by citing our decision in Pabon v.
Superintendent SCI Mahanoy, 654 F.3d 385 (3d Cir. 2011).
But that case involved a dissimilar scenario. In Pabon, the
district court dismissed the habeas petition as untimely without
reaching its merits, so deference never applied to the state
court’s findings under § 2254. See Pabon v. Mahoney [sic],
2008 WL 249845, at *4 (E.D. Pa. Jan. 30, 2008), rev’d in part,
vacated in part by Pabon, 654 F.3d at 387. We likewise
declined to apply AEDPA deference when deciding whether to
issue a COA. Pabon, 654 F.3d at 392 n.9. Because Pabon never
reached the merits of the underlying claim as the result of a
procedural bar, our decision there has little relevance to
Becker’s case. Where there is never a “threshold inquiry into
the underlying merit of [the petitioner’s] claims”—as in
Pabon—federal district and appellate judges are not prompted
to extend § 2254’s deference to the state court’s findings.
Miller-El 537 U.S. at 327. Pabon states the general principle
that it is premature at the COA stage to apply AEDPA
deference to a comprehensive merits analysis. Id. at 392–93. It
does not say that AEDPA is irrelevant to the COA inquiry or
to our review of the debatability of the District Court’s
application of AEDPA. Indeed, Pabon considered the
reasonableness of the state court’s application of federal law in
determining whether a COA should issue. See id. at 397–98.
So § 2254’s deferential standard played some role there in our
COA inquiry.

       For these reasons, we hold that AEDPA’s deferential
standard also governs our decision whether to issue a COA to
a habeas petitioner seeking to appeal a district court’s order to
which § 2254’s deferential standard applies.




                               6
                               II

        Having held that AEDPA’s deferential standard applies
to the decision whether to grant a COA, we turn to whether a
COA should issue for Becker’s habeas petition. 1 At issue is the
admissibility of statements he made to police after his pregnant
girlfriend, Allison Walsh, was shot to death on August 12,
2011. In an interview with police immediately after the
shooting, Becker admitted he fired the handgun that killed
Walsh and her unborn child. He said he only wanted to clean
the gun and “play around” with it when the gun fired. Becker
v. Wetzel, 2020 WL 4674118, at *2 (E.D. Pa. Aug. 12, 2020).
Police advised Becker of his Miranda rights, which he waived
before questioning.

        Becker made additional statements to police during a
follow-up interview on August 18, 2011, and his habeas
petition challenged the admissibility of those statements. After
discharge from a psychiatric hospital, police asked Becker to
return to the Ephrata State Police Barracks to speak with them
a second time. Becker came voluntarily, driven by his father.
Two state police officers escorted Becker to an interview room,
where he agreed to let police videorecord the interview. Police
told Becker the interview was prompted by “problems with
[Becker’s] first statement to [them] and inconsistencies that
[they] found from talking to [Becker], from the crime scene,
and then other witnesses or, you know, friends, et cetera,
through the investigation.” Id. at *16. Police neither placed
Becker in handcuffs nor arrested him. The door to the interview
room was unlocked and police offered Becker drinks,


1
 The factual and procedural history is drawn largely from
Becker v. Wetzel, 2020 WL 4674118 (E.D. Pa. Aug. 12, 2020).




                               7
cigarettes, and breaks.

       Police again gave Becker Miranda warnings. Twice
during the lengthy interview Becker potentially invoked his
right to remain silent. Approximately one hour into the
interview, Becker responded to questions about his handling of
the gun and its safety features: “I don’t know. I have nothing
more to say ‘cause no matter what I say, youse trying to make
me something I’m not.” Id. at *6. Investigators told Becker to
relax, offered him a drink, and left the room for eight to nine
minutes. A little over an hour later, Becker responded to a
series of questions regarding his purportedly abusive history
towards women: “OK. I’m done now.” Id. But he never
explicitly asked or attempted to leave the room, and police
continued to question Becker.

        At the end of the interview, police arrested Becker.
They charged him with criminal homicide, 18 Pa. Cons. Stat.
§ 2501, and criminal homicide of an unborn child, 18 Pa. Cons.
Stat. § 2603. A jury convicted Becker of “murder in the first
degree for the death of Ms. Walsh and . . . murder in the third
degree for the death of the baby.” Becker, 2020 WL 4674118,
at *8. He is currently in Pennsylvania state prison serving a life
sentence, plus a 20 to 40-year consecutive sentence for the
death of his unborn child.

       Becker appealed his convictions and sentence seeking,
inter alia, to overturn the denial of his motion to suppress the
interview. See Commonwealth v. Becker, 2015 WL 7433059,
at *1 (Pa. Super. Ct. Mar. 11, 2015). The Pennsylvania
Superior Court affirmed, adopting without discussion the trial
court’s reasoning with respect to the motion to suppress. Id.
The Pennsylvania Supreme Court rejected Becker’s untimely
petition for allowance of appeal.




                                8
       Becker then turned to federal court, filing a petition for
writ of habeas corpus. The District Court deferred to the state
court’s findings under AEDPA and denied Becker’s counseled
petition in a thorough opinion. Becker, 2020 WL 4674118, at
*1. The District Court found “no basis” for a COA, as Becker
did not carry his burden to show that “a reasonable jurist would
disagree with the denial of the petition.” Id. at *39.

                               III

        Becker asks this Court to grant him a COA on grounds
related to the admission of statements he made to police during
his second interview on August 18, 2011. Becker
unsuccessfully raised these same issues in state court. Becker
claims police obtained statements during a custodial
interrogation after he had invoked his right to remain silent.
The debatability of that argument depends upon whether a
federal court must apply § 2254’s deferential standard to the
state trial court’s findings when considering a request for a
COA.

        Prior to trial, Becker moved to suppress the recording
of his second interview, claiming his Fifth Amendment rights
were violated. After a suppression hearing, the state trial judge
denied Becker’s motion, finding that his interview was
noncustodial and that he had not unambiguously invoked the
right to remain silent.

       In his federal habeas petition, Becker again challenged
the state trial court’s refusal to suppress his statements and
claimed the state court’s denial of his motion to suppress was
an unreasonable application of federal law. The District Court
disagreed, concluding that the state trial court did not
unreasonably apply federal law when it rejected Becker’s




                               9
claims that he was in custody and invoked his right to remain
silent. Id. at *17, *39. The Court deferred to the state court’s
factual findings that: “(a) Mr. Becker came to the Ephrata
barracks voluntarily and (b) Mr. Becker never asked to leave
or attempted to leave.” Id. at *17. The Court added that the
interview room had multiple exits, no lock, and two windows.
Id. After reviewing a videorecording of the interview, the
Court confirmed that Becker “never asked to leave” and “never
tried to leave.” Id. at *18. The District Court also deferred to
the state court’s factual finding that “at no time in the
interrogation did Mr. Becker unambiguously or unequivocally
state he wished to invoke his right to remain silent or right to
counsel” and that “Becker received and understood his
Miranda warnings and did not invoke his Miranda rights.” Id.
at *14, *19.

         Independent of the state court’s decision, the District
Court flagged two facts that suggested the interview was
custodial: its five-hour length and Becker’s arrest after the
interview. Id. at *18. Nevertheless, because “[t]here [we]re
multiple breaks in the interview” and Becker “never asked to
leave [nor] tried to leave,” the District Court concluded that the
state trial court had not misapplied federal law when it held that
the interview was noncustodial and that Becker did not
unambiguously invoke his right to remain silent. Id. The
District Court suggested that, on de novo review, it might have
found Becker’s statement an unambiguous invocation of his
right to silence. Id. at *22. Indeed, Pennsylvania and federal
cases have, in other factual contexts, construed statements
similar to “I’m done now” as unambiguous invocations of the
right to remain silent. See, e.g., Commonwealth v. Lukach, 195
A.3d 176, 185–90 (Pa. 2018) (construing the phrase “I’m done
talking” as an unambiguous invocation of the right to remain




                               10
silent); see also Becker, 2020 WL 4674118, at *21 nn.157–59
(collecting federal cases). But the District Court concluded that
§ 2254’s deferential standard precluded it from granting
habeas relief. Becker, 2020 WL 4674118, at *22. Because a
“reasonable jurist” could not disagree with the denial of
Becker’s petition, the District Court further explained, no COA
was warranted. Id. at *39.

        We apply AEDPA’s deferential standard to determine
whether to issue a COA. We agree with the District Court that
the state trial court’s findings on custody and invocation of the
right to remain silent were not “objectively unreasonable.” Id.
at *15–22. Whether Becker was in custody during his
interview and whether he invoked his right to remain silent
were not free from doubt. But such close calls—decisions upon
which reasonable minds might disagree—are essentially
insulated from federal court reversal under AEDPA, which
requires federal judges to defer to the reasonable state trial
court findings on both issues. Under that deferential standard,
Becker has no debatable claim that the state court unreasonably
applied clearly established federal law or reached an
unreasonable determination of the facts in light of the evidence
presented. See 28 U.S.C. § 2254(d). So like the District Court,
we will deny Becker a COA.

                               IV

       For the reasons stated, we will deny Becker’s request
for a COA and dismiss his appeal for lack of jurisdiction.




                               11